R. W. WALKER, J.
In the construction of written instruments, the intention of the parties must govern ; and to ascertain that intention, regard must be had to the nature of the instrument itself, the condition of the parties executing it, and the objects which they had in view. Strong v. Gregory, 19 Ala. 146.
[2.] Applying this rule to the writing signed by the plaintiftj which, according to the evidence introduced by *319her, constituted the consideration for the note sued on, we do not doubt that it is to be treated as a stipulation on her part that a new trial was to be granted, and the judgment set aside. It being shown that these stipulations have not been performed, there is an entire failure of consideration.
Adopting this as the correct construction of this writing, we are not able to perceive that the plaintiff has been injured by any of the charges given, or any of the refusals to give the charges asked.
Judgment affirmed.